On November 29, 2005, the defendant was sentenced for violating the conditions of a suspended sentence to a commitment to the Department of Corrections for a term of ten (10) years, with five (5) years suspended, for the offense of Count II: Criminal Sale of Dangerous Drugs, a felony. The sentence shall run concurrently with the terms imposed in Cause Numbers CDC-87-100 and ADC-87-260A On May 3, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant failed to appear and was not represented by counsel. The state was represented by Brant Light who informed the Sentence Review Division that in February 2007, in Federal Court, the defendant was sentenced to serve thirty (30) years in Federal Prison. Mr. Light believes the defendant is currently serving the federal sentence at this time.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence is dismissed for defendant’s failure to appear, with no fault of the Sentence Review Division or the state. If the defendant disagrees with the decision, he can move for whatever relief he feels is appropriate to the Sentence Review Division.
*52Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.